DETAILED ACTION
This Office Action is in response to Applicants application filing received on April 24, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.  The application claim priority to Japanese applications JP2019-158569 with a filing date of August 30, 2019 and JP2019-086467 with a filing date of April 26, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on April 24, 2020.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of evaluating images which is a process (Step 1: YES).

The Examiner has identified independent method Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 17 and product Claim 20.  abstract ideas highlighted in italics and additional elements highlighted in bold)
for a respective image of a plurality of images that are posted to a social media platform: 
retrieving the respective image; 
retrieving respective image information for the respective image; 
retrieving a respective reaction count for the respective image, the respective reaction count being a number of reactions from users of the social media platform to the respective image; 
calculating a respective evaluation value for the respective image, wherein: 
the respective evaluation value for the respective image is determined based on a highest reaction count and the respective reaction count; and 
the highest reaction count is a number of reactions from users of the social media platform to a first image in the social media platform; and 
forming a respective set of one or more parameters, including the respective image and/or the image information for the respective image; 
training a model to correlate the one or more parameters to evaluation values; and 
storing the trained model in a database for subsequent use in generating predicted evaluation values for new images.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Retrieving an image with image information, retrieving a reaction count, calculating a value, training a model, and storing the model recites concepts performed in the human mind. But for the “training a model” and “storing the trained model in a database” language, the claim encompasses a user viewing an image with a reaction count, analyzing the image data and image parameters and forecasting reactions of other images in his/her mind. The mere nominal recitation of a trained model and database does not take the claim out of the mental processing grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors, memory, and one or more Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processors and memory storing one or more programs for execution by the one or more processors (Claim 1) one or more processors, memory, and one or more programs stored in memory to be executed by the one or more processors (claim 17) and/or non-transitory computer readable storage medium storing one or more programs configured for execution by a computer system having one or more processors, memory, and a display (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, the recited hardware elements only exist in the preamble statements of each respective claim and are not positively recited in the body of the claim.  For this reason, the claims do not even pass the Bilski.  Therefore claims 1, 17, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component ep 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-16 and 18-19 further define the abstract idea that is present in their respective independent claims 1, and 17 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-16 and 18-19 are directed to an abstract idea.  Thus, the claims1-20 are not patent-eligible.

	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1-2, 5-8, and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haneda et al. U.S. Patent 10,769,497 B2 (hereafter Haneda).
Regarding claim 1, for a respective image of a plurality of images that are posted to a social media platform (par. 0020, there may also be cases such as evaluating an image from the viewpoint of whether or not a photograph appears to be taken by person with a lot of “followers” on a social media platform (e.g., Facebook, Instagram, twitter, etc.).): 
retrieving the respective image (par. 0035, sets information (e.g., image theme and/or evaluator profile information) for retrieving photographs (e.g., stored in the image database 21)); 
retrieving respective image information for the respective image (par. 0035, The setting section 16 has a setting circuit (input circuit), and sets information (e.g., image theme and/or evaluator profile information) for retrieving photographs (e.g., stored in the image database 21 that have been evaluated highly by a third party and that the user desires. Images that a third party or third parties can browse are uploaded to the external image database 21, the third party (or third parties) browses the uploaded images. If a third party likes an image, an expression that indicates that the image is to their liking, such as “like” is received. This expression is stored in the external image database 21 by means of a network, and published by means of the network.); 
retrieving a respective reaction count for the respective image, the respective reaction count being a number of reactions from users of the social media platform to the respective image (par. 0035, If a third party likes an image, an expression that indicates that the image is to their liking, such as “like” is received); 
calculating a respective evaluation value for the respective image, wherein: 
the respective evaluation value for the respective image is determined based on a highest reaction count and the respective reaction count; and 
the highest reaction count is a number of reactions from users of the social media platform to a first image in the social media platform (par. 0035, If a third party likes an image, an expression that indicates that the image is to their liking, such as “like” is received. This expression is stored in the external image database 21 by means of a network, and published by means of the network. The expression may also be based on a numerical score entered by the third party. The expression may also be inferred based on actions (e.g., long or short dwell time, number of repeated viewings, etc.) by the third party with respect to the image. The user might want to take photographs that are likely to gain a high evaluation from a third party (or a group third parties having a given profile) and to meet the user's preference. With this embodiment, in order to satisfy the user's request, the learning section 25 creates an inference model based on the user's request, and the camera 10 performs evaluation of images that have been input by the camera 10 using this inference model.); and 
forming a respective set of one or more parameters, including the respective image and/or the image information for the respective image (par. 0044, generally, image data and third party evaluations relating to that image (for example, a number of evaluations of “like” by a third party) are stored in the image DB 21 in association with each other. Third party profiles 23a store information (third party evaluator profile, for example, a region where the third party lives, gender, age, etc.) relating to a person (third party) who has given an evaluation of “like” (or some other form of evaluation). The themes 23b store image themes, for example, information such as photographed object (for example, scenery, people, food, pets, clothing, etc.) in association with an image.); 
training a model to correlate the one or more parameters to evaluation values (par. 0046); and 
storing the trained model in a database for subsequent use in generating predicted evaluation values for new images (par. 0010, A learning method of a fifth aspect of the present invention comprises: (1) receiving a request from an external device, (2) retrieving data that matches the request and includes evaluation information for which there is a difference in subjective evaluation for each data, from a database, (3) performing machine learning using groups of this retrieved data to generate inference models for subjective evaluation prediction, and (4) transmitting the inference models that have been output to the external device.).

Regarding claim 2, wherein: the respective image information for a respective image of the plurality of images includes an image type corresponding to the respective image (par. 0024, the request may include an “image theme” setting. Therefore, there may be inference models so as to determine theme of taken images, such as the image theme is “scenery” or the image theme is a “person”, etc. If a theme is determined, there may be an inference model such that preference of a viewer is inferred for every theme.); and 
the trained model is further trained to generate a predicted image type for each image of the new images (par. 0100, The learning device of this embodiment performs learning such that determination results that include this subjective evaluation can be predicted. For this reason, the learning section 25 of the learning device receives requests that include subjective information to be referenced, and extracts data (images here) that matches this request, and that includes evaluation information that is different to a subjective evaluation corresponding to the request for every data item, from within a database. Deep learning is then performed using this data group that has been extracted, and an inference model that predicts subjective evaluation is output. If the inference model output from the learning section 25 is received by the external device and used, it is possible to shoot photographs reflecting a third party's reactions in advance).

Regarding claim 5, wherein the plurality of images are posted to the social media platform during a first predetermined period of time (par. 0022, a majority profile of a social network service (“SNS”), a majority profile of those who evaluative images (e.g., in general, or a specific type or category of images) on the SNS, a most influential profile in the SNS, or a most influential profile who evaluate images (e.g., in general, or a specific type or category of images) on the SNS, may be selected automatically.).

Regarding claim 6, wherein the plurality of images are displayed on the social media platform for at least a second predetermined period of time (par. 0022, since the external image database might not have all of demographic criteria sought by the user (for example, if data is from a social networking site with members belonging to a limited demographic group, or members who review images belonging to a limited demographic group), the user's request (e.g., a photo and specified reviewer demographic information) might not receive a good response if there is insufficient data from users of the desired demographic. In this case, the user might be required to select other target demographic groups.).

par. 0036, the user sets evaluator profile information such as nationality and gender of the evaluator (target viewer) and/or theme of the image so as to satisfy this user request. Themes may include, for example, photographed objects such as scenery, people, food, pets, clothing, etc., but this is not limiting.).

Regarding claim 8, wherein the respective user of the social media platform has a respective number of followers that is greater than a threshold value (par. 0076, Specific inference model creation will be described later using the flowchart shown in FIG. 3. In summary, first the population creation section 27 extracts image data that will constitute a population based on target followers with the requests that have been received).

Regarding claim 12, wherein: the highest reaction count corresponds to a likelihood of obtaining a maximum number of reactions based on a number of followers of the respective user; and the highest reaction count is determined using machine learning (par. 0031, The inference engine 12 performs inference for image data using one or more inference models. The inference engine 12 may also perform inference for image data using a learning interim inference model. A “learning interim inference model” is a reliable inference model that has been generated using image data in a certain range that has been determined (refer, for example, to S41 and S45 to S49 in FIG. 3). The inference engine 12 may also determine whether or not image data, that has been input using image input, will be likely to receive a given binary evaluation (e.g., “good” or “not good”), or to determine an estimated evaluation (e.g., a value on a scale from 1 to n) from a third party, using the one or more inference models that have been received by the reception circuit. That is, as a given evaluation there may be an affirmative evaluation (high evaluation), and there may be a quantitative evaluation.).

Regarding claim 13, wherein the trained model is further configured to generate predicted reaction counts for new images (par. 0100, an inference model that predicts subjective evaluation is output. If the inference model output from the learning section 25 is received by the external device and used, it is possible to shoot photographs reflecting a third party's reactions in advance, which was previously difficult for the user to realize or predict.).

Regarding claim 14, wherein the respective image is a moving image or a still image (par. 0199, an instrument for taking pictures has been described using a digital camera, but as a camera it is also possible to use a digital single lens reflex camera, a mirrorless camera or a compact digital camera, or a camera for movie use such as a video camera,).

Regarding claim 15, further comprising: for the respective image of the plurality of images that is posted to the social media platform (a social media platform (par. 0020, e.g., Facebook, Instagram, twitter, etc.)): 
determining a respective number of objects that appear in the respective image (par. 0036, the user sets evaluator profile information such as nationality and gender of the evaluator (target viewer) and/or theme of the image so as to satisfy this user request. Themes may include, for example, photographed objects such as scenery, people, food, pets, clothing, etc., but this is not limiting.); and 
determining one or more respective attributes of one or more objects that appear in the respective image (par. 0044, The themes 23b store image themes, for example, information such as photographed object (for example, scenery, people, food, pets, clothing, etc.) in association with an image.); and 
the respective set of one or more parameters includes the respective number of objects that appear in the respective image and the one or more respective attributes of one or more objects that appear in the respective image (par. 0108, inclination of taken images is determined from various viewpoints such as photographed object, position of photographed object, size of photographed object, shooting direction (whether it is sideways, a front view, shooting upwards, etc.), focal length at the time of shooting, exposure control values etc.).

par. 0044, The themes 23b store image themes, for example, information such as photographed object (for example, scenery, people, food, pets, clothing, etc.) in association with an image.).

Claim 17 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 18 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 15 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 1 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to evaluation of content posted to social media including associated methods and systems.
U.S. Patent 11,269,891 B2 Crowd-based scores for experiences from measurements of affected response.
U.S. Patent 11,095,594 B2 Location resolution of social media posts.
U.S. Patent 11,019,017 B2 Social media influence of geographic locations.
U.S. Publication 2020/0125199 A1 System and method for image processing for identifying trends.
E.P. Patent 3,606,033 A1 Method and system for assisting a user in producing and selecting images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           March 24, 2022